             Case 1:21-cv-07103-LJL Document 3 Filed 08/23/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-7103
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 VEONEER, INC., JAN CARLSON, ROBERT                         :   SECTIONS 14(a) AND 20(a) OF THE
 W. ALSPAUGH, MARY LOUISE                                   :   SECURITIES EXCHANGE ACT OF
 CUMMINGS, MARK DURCAN, JAMES M.                            :   1934
 RINGLER, KAZUHIKO SAKAMOTO,                                :
 JONAS SYNNERGREN, and WOLFGANG                             :   JURY TRIAL DEMANDED
 ZIEBART,                                                   :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :


        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Veoneer, Inc. (“Veoneer or the

“Company”) and the members Veoneer board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with

the proposed acquisition of Veoneer by Magna International Inc. (“Magna”) and its affiliates.

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on August 19, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders.                           The Proxy
            Case 1:21-cv-07103-LJL Document 3 Filed 08/23/21 Page 2 of 15




Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby 2486345 Delaware Corporation (“Merger Sub”), an indirect, wholly owned subsidiary of

Magna, will merge with and into Veoneer with Veoneer surviving the merger and becoming an

indirect, wholly owned subsidiary of Magna (the “Proposed Transaction”). Pursuant to the terms

of the definitive agreement and plan of merger the companies entered into (the “Merger

Agreement”) each Veoneer common share issued and outstanding will be converted into the right

to receive $31.25 in cash (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Veoneer stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisors of the Company, Rothschild & Co. (“Rothschild”) and Morgan Stanley & Co.

LLC (“Morgan Stanley”) in support of their fairness opinions, and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       4.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Veoneer stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.




                                                 2
             Case 1:21-cv-07103-LJL Document 3 Filed 08/23/21 Page 3 of 15




                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because the closing of the Proposed Transaction will take

place in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Veoneer common stock

and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Jan Carlson has served as a member of the Board since 2018

and is the Company’s Chairman, President, and Chief Executive Officer.

        11.     Individual Defendant Robert W. Alspaugh has served as a member of the Board

since 2018.

        12.     Individual Defendant Mary Louise Cummings has served as a member of the Board

since 2018.

        13.     Individual Defendant Mark Durcan has served as a member of the Board since

2018.




                                                   3
          Case 1:21-cv-07103-LJL Document 3 Filed 08/23/21 Page 4 of 15




        14.     Individual Defendant James M. Ringler has served as a member of the Board since

2018.

        15.     Individual Defendant Kazuhiko Sakamoto has served as a member of the Board

since 2018.

        16.     Individual Defendant Jonas Synnergren has served as a member of the Board since

2018.

        17.     Individual Defendant Wolfgang Ziebart has served as a member of the Board since

2018.

        18.     Defendant Veoneer is incorporated in Delaware and maintains its principal offices

at Klarabergsviadukten 70, Section C, 6th floor, Stockholm, Sweden SE-111 64. The Company’s

common stock trades on the New York Stock Exchange under the symbol “VNE.”

        19.     The defendants identified in paragraphs 10-17 are collectively referred to as the

“Individual Defendants” or the “Board.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        21.     Veoneer engages in the design, development, manufacture, and sale of automotive

safety electronics primarily in North America, Europe, and Asia. It offers automotive radars,

mono-and stereo-vision cameras, night driving assist systems, advanced driver assist systems

(ADAS), electronic control units, airbag control units, crash sensors, seat belt pre-tensioner

electronic controllers, and ADAS software for highly automated driving (HAD) and autonomous

driving (AD). The company also provides driver monitoring systems, LiDAR sensors, RoadScape




                                                4
          Case 1:21-cv-07103-LJL Document 3 Filed 08/23/21 Page 5 of 15




positioning, and other technologies critical for ADAS, HAD, and AD solutions. Veoneer, Inc. was

incorporated in 2017 and is headquartered in Stockholm, Sweden.

       22.    On July 22, 2021, Veoneer and Magna jointly announced that they had entered into

a proposed transaction:

              AURORA, Ontario and STOCKHOLM, Sweden, July 22, 2021
              (GLOBE NEWSWIRE) -- Magna International Inc. (TSX: MG;
              NYSE: MGA) and Veoneer (NYSE: VNE; SSE: VNE SDB) today
              announced that they have entered into a definitive merger agreement
              under which Magna will acquire Veoneer, a leader in automotive
              safety technology. Pursuant to the agreement, Magna will acquire
              all of the issued and outstanding shares of Veoneer for $31.25 per
              share in cash, representing an equity value of $3.8 billion, and an
              enterprise value of $3.3 billion, inclusive of Veoneer’s cash, net of
              debt and other debt-like items as of March 31, 2021.

              The acquisition builds on Magna’s strengths and positions the
              company’s advanced driver assistance systems (“ADAS”) business
              as a global leader with comprehensive capabilities. The acquisition
              also expands Magna’s ADAS business with major customers and
              provides access to new customers and regions, including in Asia.
              Magna expects to operate Veoneer’s Arriver™ sensor perception
              and drive policy software platform as an independent business unit,
              consistent with Veoneer’s current practice. In addition, Magna will
              acquire Veoneer’s leading global position in restraint control
              systems.

              “Veoneer’s complementary technology offerings, customer base,
              and geographic footprint make it an excellent fit with our ADAS
              business, and the acquisition strengthens our global engineering and
              software development talent base,” said Magna CEO Swamy
              Kotagiri. “We expect the combined entity to be an industry leader
              in active safety solutions, to enhance its position in complete ADAS
              systems, and to be well-positioned for the transition towards higher
              levels of autonomy. The acquisition is also consistent with our go-
              forward strategy to accelerate investment in high-growth areas.”

              Following the closing of the transaction, Veoneer will be combined
              with Magna’s existing ADAS business and integrated into Magna’s
              electronics operating unit. The combined business will build upon
              relationships with both organizations’ automotive customers,
              suppliers and technology partners to develop best-in-class products.




                                               5
Case 1:21-cv-07103-LJL Document 3 Filed 08/23/21 Page 6 of 15




    Jan Carlson, Veoneer’s Chairman, President & CEO said: “This is a
    compelling transaction for all stakeholders. It will deliver significant
    and immediate value to Veoneer stockholders through an attractive
    premium to our trading price, and provide new opportunities for our
    employees to join one of the most capable suppliers in the mobility
    space. In addition, combining forces with Magna will allow the
    combined business to elevate its status as a full-systems ADAS
    supplier, which should benefit our customers, supplier partners and
    ultimately consumers.”

    Mr. Kotagiri added, “We have a great deal of respect for Veoneer’s
    team around the world and their culture of innovation and creativity.
    We look forward to welcoming Veoneer’s employees into our
    global Magna family and are confident that together we will be able
    to achieve great results and move faster to address the growing
    ADAS market.”

    HIGHLIGHTS OF THE TRANSACTION

• Creates a global leader in ADAS with pro forma 2020 ADAS sales
  of $1.2 billion and capabilities across:
o Key component categories, including camera, radar, LiDAR and
  domain controllers; and
o Software features/functions, including perception and drive policy.
• Enhances Magna’s ADAS systems capabilities and adds significant
  engineering and software competency, including Arriver™ sensor
  perception and drive policy software.
• The complementary nature of the two businesses is expected to
  result in greater ADAS content per vehicle for Magna driven by the
  opportunity to offer more complete and integrated ADAS systems,
  inclusive of software.
• Strengthens Magna’s customer and geographic diversification in
  ADAS. The combined entity will have a well-diversified customer
  base. In addition, Veoneer’s business and footprint in Asia builds on
  Magna‘s customer and geographic bases in this important region.
• Expect to realize annual run-rate synergies of approximately $100
  million by 2024. These savings are incremental to Veoneer’s
  previously announced market adjustment initiatives.
• The all-cash transaction will allow Magna to maintain a strong
  balance sheet with an expected adjusted debt to adjusted EBITDA
  ratio slightly above the high end of Magna’s 1.0 to 1.5 target range
  at closing.

    TRANSACTION DETAILS AND TIMING




                                       6
          Case 1:21-cv-07103-LJL Document 3 Filed 08/23/21 Page 7 of 15




               The transaction has been unanimously approved by the Veoneer and
               Magna boards of directors, and Veoneer’s board of directors
               unanimously recommends that Veoneer stockholders approve the
               proposed merger and merger agreement. In addition, Veoneer
               stockholders AMF, Cevian, AP4 and Alecta, which collectively
               represent approximately 40% of Veoneer’s outstanding shares of
               common stock, have either entered into support agreements with
               Magna or provided indications of support, pursuant to which they
               have agreed, among other things and subject to certain conditions,
               to vote their shares of Veoneer common stock in favor of the
               transaction. A special meeting of Veoneer’s stockholders will be
               convened in connection with the transaction as soon as practicable
               after the mailing to Veoneer’s stockholders of the proxy statement
               in connection with the merger. The transaction is expected to close
               near the end of 2021, subject to the approval of Veoneer’s
               stockholders, certain regulatory approvals and other customary
               closing conditions. The transaction is not subject to any financing
               conditions.

               Citi serves as financial advisor and Sidley Austin LLP serves as
               legal counsel to Magna. Rothschild & Co and Morgan Stanley serve
               as financial advisors and Skadden, Arps, Slate, Meagher & Flom
               LLP serves as legal counsel to Veoneer.

                                               ***


       23.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that Veoneer’s stockholders are provided with the material information that has been

omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       24.     On August 19, 2021, Veoneer filed the Proxy Statement with the SEC in connection

with the Proposed Transaction.       The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed

with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any


                                                 7
          Case 1:21-cv-07103-LJL Document 3 Filed 08/23/21 Page 8 of 15




material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Veoneer’s Financial Projections

       25.     The Proxy Statement fails to provide material information concerning financial

projections by Veoneer management and relied upon by the financial advisors in their analyses.

The Proxy Statement discloses management-prepared financial projections for the Company

which are materially misleading. The Proxy Statement indicates that in connection with the

rendering of its fairness opinion, that the Company prepared certain non-public financial forecasts

(the “Company Projections”) and provided them to the Board and the financial advisors with

forming a view about the stand-alone valuation of the Company. Accordingly, the Proxy Statement

should have, but fails to provide, certain information in the projections that Veoneer management

provided to the Board and the financial advisors. Courts have uniformly stated that “projections

… are probably among the most highly-prized disclosures by investors. Investors can come up

with their own estimates of discount rates or [] market multiples. What they cannot hope to do is

replicate management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc.

S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       26.     For the Company Projections, the Proxy Statement provides values for non-GAAP

(Generally Accepted Accounting Principles) financial metrics: EBITDA and Unlevered Free Cash

Flow, but fails to provide line items used to calculate these metrics and/or a reconciliation of these

non-GAAP metrics to their most comparable GAAP measures, in direct violation of Regulation G

and consequently Section 14(a).




                                                  8
          Case 1:21-cv-07103-LJL Document 3 Filed 08/23/21 Page 9 of 15




       27.     When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       28.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.1

       29.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metrics included in the Proxy Statement not misleading.

Omissions and/or Material Misrepresentations Concerning the Financial Advisors’ Financial
Analyses




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm

                                                  9
         Case 1:21-cv-07103-LJL Document 3 Filed 08/23/21 Page 10 of 15




        30.    With respect to Morgan Stanley’s Public Trading Comparables Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the companies observed by

Morgan Stanley in the analysis.

        31.    With respect to Morgan Stanley’s Discounted Cash Flow Analysis for the

Company, the Proxy Statement also fails to disclose: (i) the projected terminal values for the

Company; (ii) the inputs and assumptions underlying the use of perpetuity growth rates of 1.5%

to 2.5%; (iii) the inputs and assumptions underlying the range of discount rates ranging from 10.3%

to 11.8%; and (iv) the line items used to calculate the Company’s estimated unlevered free cash

flow.

        32.    With respect to Morgan Stanley’s Precedent Transactions Multiples Analysis, the

Proxy Statement also fails to disclose: (i) the individual multiples and metrics for the transactions

observed by Morgan Stanley in the analysis.

        33.    With respect to Morgan Stanley’s Equity Research Analysts’ Future Price Targets,

the Proxy Statement fails to disclose the equity research analysts observed and the corresponding

future price targets published by each analyst.

        34.    With respect to Rothchild’s Selected Public Company Analysis, the Proxy

Statement fails to disclose the individual metrics of each company observed by Rothschild.

        35.    With respect to Rothschild’s Selected Precedent Transactions Analysis, the Proxy

Statement fails to disclose the individual metrics of each transaction observed by Rothschild.

        36.    With respect to Rothschild’s Discounted Cash Flow Analysis for the Company, the

Proxy Statement also fails to disclose: (i) the terminal value for the Company; (ii) the inputs and

assumptions underlying the use of perpetuity growth rates of 1.5% to 2.5%; (iii) the inputs and

assumptions underlying the range of discount rates ranging from 10.5% to 12.5%; (iv) the line




                                                  10
           Case 1:21-cv-07103-LJL Document 3 Filed 08/23/21 Page 11 of 15




items used to calculate the Company’s estimated unlevered free cash flow, including NOPAT; (v)

the net debt of the Company as of June 30, 2021; and (vi) the number of fully diluted outstanding

shares of Veoneer common stock.

          37.   With respect to Rothschild’s selected equity analyst per share target prices analysis,

the Proxy Statement fails to disclose the equity research analysts observed and the corresponding

price targets published by each analyst.

          38.   With respect to Rothschild’s premiums paid analysis, the Proxy Statement fails to

disclose: (i) the premiums paid in the precedent transactions observed; and (ii) the precedent

transactions observed by Rothschild.

          39.   In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          40.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          41.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or



                                                 11
         Case 1:21-cv-07103-LJL Document 3 Filed 08/23/21 Page 12 of 15




misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       42.     Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analysis that were prepared by Morgan Stanley and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

       43.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

       44.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.




                                                  12
           Case 1:21-cv-07103-LJL Document 3 Filed 08/23/21 Page 13 of 15




          45.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          46.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          47.   The Individual Defendants acted as controlling persons of Veoneer within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Veoneer, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of Veoneer, including the content and dissemination of

the various statements that Plaintiff contends are materially incomplete and misleading.

          48.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          49.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Veoneer, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations



                                                 13
         Case 1:21-cv-07103-LJL Document 3 Filed 08/23/21 Page 14 of 15




alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue contains

the unanimous recommendation of the Board to approve the Proposed Transaction. The Individual

Defendants were thus directly involved in the making of the Proxy Statement.

       50.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       51.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       52.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       53.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,


                                                 14
            Case 1:21-cv-07103-LJL Document 3 Filed 08/23/21 Page 15 of 15




consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: August 23, 2021                             MELWANI & CHAN LLP

                                               By: /s Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   1180 Avenue of Americas, 8th Fl.
                                                   New York, NY 10036
                                                   Telephone: (212) 382-4620
                                                   Email: gloria@melwanichan.com

                                                    Attorneys for Plaintiff




                                                  15
